Exhibit 99.2 Unaudited Pro Forma Condensed Consolidated Financial Information The unaudited pro forma condensed consolidated financial statements set forth below are based on the unaudited financial statements of Payment Data Systems, Inc. as of and for the year ended December 31, 2014 and the audited financial statements of Akimbo Financial, Inc. as of and for the year ended December 22, 2014. The unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2014 gives effect to the Akimbo Acquisition under the “Asset Purchase Agreement” as if it had occurred on January 1, 2014.The unaudited December 31, 2014 balance sheet of Payment Data Systems, Inc. is presented without giving effect to the December 22, 2014 Akimbo Acquisition.The allocation of the purchase prices of Akimbo Financial, Inc. is reflected in the pro forma adjustments column. The unaudited pro forma condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the SEC for the preparation of pro forma financial statements.They are based upon available information, preliminary estimates and certain assumptions that we believe are reasonable and are described in the accompanying notes to the unaudited pro forma condensed consolidated financial statements.We emphasize, however, that the unaudited pro forma condensed consolidated financial statements are provided for illustrative purposes only and are subject to a number of uncertainties and assumptions and do not purport to represent what Payment Data Systems, Inc.’s actual combined performance or financial position would have been had the transactions occurred on the dates indicated and do not purport to indicate financial position or results of operations as of any future date or for any future period. 1 NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATMENTS A) ACQUISTION OF AKIBMO FINANCIAL, INC. The unaudited pro forma condensed consolidated financial statements reflect the securities transactions described in the original asset purchase agreement between Akimbo Financial, Inc. and Payment Data Systems, Inc. entered into on December 22, 2014.The transaction described in the agreement is assumed to have occurred on January 1, 2014 in the case of the unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2014-.The following adjustments have been made to give effect to that transaction. Remove assets not acquired and liabilities not assumed associated with the Akimbo Financial, Inc. acquisition. Reflect the allocation of the purchase price of Akimbo Financial, Inc. as further described in the previously filed Current Report on Form 8K. Remove Akimbo Financial, Inc. fees paid for processor and bank contract. Processor fees would not be incurred as processing is completed in house and transaction authorization would be covered under existing Payment Data Systems, Inc. minimums. The transactions will be processed under Payment Data Systems, Inc.’s existing bank contracts. Remove duplicate services that Payment Data Systems, Inc. can provide at no additional cost. Remove office expenses including rent, utilities, insurance, consulting and various other routine expenses to be eliminated. Remove interest expense associated with the convertible debt that was specific to Akimbo Financial, Inc. 2 Unaudited Pro Forma Condensed Consolidated Balance Sheet As of December 31, 2014 Pro Forma Payment Adjustments Data Akimbo Related to Systems, Inc. Financial, Acquistion of Pre-Acquisition Inc. Akimbo Pro Forma December 31, 2014 December 22, 2014 Financial, Consolidated (Unaudited) (Audited) Inc. Balance Sheet ASSETS Current Assets: Cash and cash equivalents $ $ $ ) $ Accounts receivable, net - - Prepaid expenses and other - - Total current assets ) Furniture, Equipment and Software, net ) Other Assets: Marketable securities - - Other assets ) Intangibles - - Total other assets Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilites: Accounts payable $ $
